UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT



                                       No. 15-2187



                          AGUEDITA ORDONEZ-TEVALAN;
                           JULIO GONZALEZ ORDONEZ,
                                             Petitioners

                                             v.

                ATTORNEY GENERAL OF THE UNITED STATES OF
                                     AMERICA,
                                            Respondents
                                  ______________
                        On Petition for Review of Decisions
                   and Orders of the Board of Immigration Appeals

                               (BIA-1 : A206-637-211)
                               (BIA-1 : A206-795-327)
                          Immigration Judge: Andrew R. Arthur




                      SUR PETITION FOR PANEL REHEARING




Present: JORDAN, GREENBERG, and SCIRCIA, Circuit Judges


              The petition for rehearing filed by petitioners in the above-entitled case

having been submitted to the judges who participated in the decision of this Court, it is

hereby
O R D E R E D that the petition for rehearing by the panel is granted. The opinion and

judgment filed on June 23, 2016, is hereby VACATED and a revised opinion and

judgment shall be issued. Insofar as the panel has vacated the prior opinion and

judgment, no action need be taken by the en banc court.

                                         BY THE COURT:



                                         s/ Morton I. Greenberg
                                               Circuit Judge

DATED:       September 21, 2016